Citation Nr: 0633439	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for arthritis of the 
knees, back, and left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to December 
1973 and April 1974 to September 1977.  A September 1986 
administrative decision found that the veteran's additional 
period of service from September 10, 1977, to October 18, 
1978, was terminated under dishonorable conditions and is a 
bar to benefits for any condition found to be service 
connected for that period.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in active combat while on 
active duty. 

2.  A verified in-service stressor is not shown. 

3.  Arthritis of the bilateral knees, back, and left elbow 
first manifested many years after service, and is not related 
to service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the eligible 
period of the veteran's active duty service. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).

2.  Arthritis of the knees, back, and left elbow was not 
incurred in or aggravated by active service during the 
eligible period.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006). Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Post-traumatic stress disorder (PTSD)

The veteran contends that he incurred PTSD during service.  
The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and hearing testimony.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If, however, VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements. 38 C.F.R. 
§ 3.304(f); See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant. See Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for PTSD. While the veteran has a 
current diagnosis of PTSD, the evidence of record does not 
contain credible supporting evidence that the claimed in-
service stressor occurred, such that it can be linked to the 
veteran's PTSD diagnosis.

The veteran submitted an April 2006 statement attesting to 
witnessing the death of a young Vietnamese boy attempting to 
steal cargo from a truck he was driving.  The boy was shot 
several times and continued to cling to the truck until he 
fell from the moving truck to the ground below.  At his 
October 2004 RO hearing, the veteran reported witnessing the 
shooting death of a Vietnamese civilian less than twenty feet 
away from him.  He testified that her blood ran into the 
street and her body remained in the street for more than ten 
minutes before she was covered with a blanket.  In a written 
statement submitted at his RO hearing, the veteran also 
reported being startled by a severed head that floated next 
to him in a lake where he was swimming.  The veteran also 
testified that his camp was exposed to mortar fire from 
November 1971 to January 1972.   

The preponderance of the evidence of record indicates that 
the veteran did not engage in combat. In this regard, the 
veteran's service administrative records show no evidence of 
combat.  The veteran's military occupational specialty in 
service was that of a light truck driver. While the veteran 
did serve in Vietnam, there is no evidence showing that he 
was awarded a Purple Heart, Combat Infantryman badge, or 
other award which would show exposure to combat in service. 
Therefore, the Board finds that the preponderance of the 
evidence of record indicates that the veteran did not engage 
in combat. Thus, service connection for PTSD requires 
credible supporting evidence that a claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f).

The Board notes that the RO has attempted to confirm the 
veteran's stressors.  The U.S. Armed Service Center for Unit 
Records Research (CURR) attempted to confirm the veteran's 
alleged stressors.  They reported no documented mortar 
attacks against the location the veteran identified as his 
duty station during the period of November 1971 to January 
1972.  Further, CURR, now the U.S. Army and Joint Services 
Records Research Center (JSRRC), indicated that they had 
received insufficient information to conduct meaningful 
research to verify the veteran's additional named stressors. 
The Board notes that a review of the veteran's statements and 
Board hearing testimony reveals that he is essentially unable 
to provide specific information as to dates, other units 
involved, and the names of other individuals involved. In 
addition, some of the claimed stressors are not the type that 
could be corroborated by official records.

While an October 2004 statement from the veteran's 
psychiatrist indicates that his current diagnosis of PTSD is 
at least as likely as not related to service, the Board notes 
that this opinion is clearly based on the veteran's reported 
history, and not the evidence of record. Specifically, the 
psychiatrist indicates that the veteran's PTSD is the result 
of his combat experiences in service; however, as noted 
above, there is no credible evidence of record which 
indicates that the veteran engaged in combat during service. 
The question of whether a proven stressor is sufficient to 
support a diagnosis of PTSD is a medical question; however, 
the question of whether an alleged stressor actually occurred 
is a question for VA adjudicators, and the matter of whether 
there is credible supporting evidence of a veteran's account 
of a stressor is a question of fact and credibility to be 
determined by the Board. Cohen, supra. The lack of any 
credible supporting evidence of a claimed stressor is the 
determinative factor in this case.

The Board finds that the preponderance of the evidence of 
record is against a grant of service connection for PTSD. The 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

Arthritis of the knees, back, and elbow

The veteran contends that his current arthritis of the 
bilateral knees, back, and left elbow were incurred in 
service.  During his October 2004 RO hearing, he testified 
that his arthritis was caused by exposure to cold, damp 
weather conditions as a mortar man during service in Germany.  
During his June 2003 VA medical examination, the veteran 
reported injuring his lower back pulling a base plate for a 
mortar during mortar training.  He also attributes his low 
back pain to an injury incurred while changing a tire during 
service.    
 
Service medical examinations performed in March 1970, 
November 1973, and April 1974 reveal a normal musculoskeletal 
system.  In November 1973 the examiner recorded the veteran's 
report of a left wrist fracture during childhood.  The 
veteran did not complain of or seek treatment for any 
conditions affecting his knees, back, or left elbow during 
active service.  VA medical records submitted by the veteran 
reveal no treatment for arthritis affecting the named joints 
until May 2002.  At that time, the veteran complained of 
bilateral knee pain for six months, back pain for one year, 
and left elbow pain for one year.  

The veteran underwent a VA general medical examination in 
June 2003.  The veteran complained of tenderness to palpation 
of the left medial and lateral elbow.  Slight limitation of 
flexion, pronation, and supination was observed.  An x-ray 
revealed osteochondral defect of the left elbow.  On 
examination of the bilateral knees, the examiner did not 
detect erythema, heat, or swelling.  The veteran's range of 
motion on flexion was limited.  After examining the veteran's 
x-rays, the examiner diagnosed minimal chondromalacia patella 
bilaterally.  

The veteran complained of tenderness to palpation of the 
lower thoracic spine, the lumbosacral spine, and associated 
muscles.  Limited motion in the cervical and lumbar spine was 
observed.  The examiner diagnosed degenerative joint disease 
of the cervical and lumbosacral spine.  The examiner observed 
changes in the lumbosacral spine from L3 to S1 with a mild 
annular bulge.  In addition, the examiner noted probable 
spinal stenosis of the cervical spine at level C3-4.  

After examining the veteran's file, the examiner concluded 
that his knee, back, and elbow disabilities were not related 
to service.  The veteran did not complain of or seek 
treatment for any conditions affecting his knees, back, or 
left elbow during service.  In addition, the examiner 
explained that the veteran's previous employment as a roofer 
involved strenuous physical activity.  The examiner concluded 
that the evidence of record contained no documentation to 
support a finding of service connection for the veteran's 
claimed disabilities.  

The veteran has submitted an October 2004 statement from his 
VA primary care physician which states that it is as least as 
likely as not that the veteran's rheumatoid arthritis, 
degenerative joint disease, and fibromyalgia are related to 
service.  However, the Board notes that this opinion is not 
probative as it is clearly based on the veteran's reported 
history, and not the evidence of record.  First, the 
veteran's service administrative records do not reflect that 
his military occupational specialty was that of a mortar man.  
Rather, service administrative records reveal that the 
veteran's occupational specialty was that of a light vehicle 
driver and a motor transportation operator.  Second, his 
service medical records do not reflect treatment for the 
injuries he contends occurred during service.  Third, the 
medical records submitted subsequent to service reflect no 
treatment for arthritis until May 2002, nearly twenty-five 
years after separating from service.  A medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Thus, the veteran's arthritis did not manifest until 
recently, and the one-year presumption of service incurrence 
does not apply.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309).

The Board finds that the preponderance of the evidence of 
record is against a grant of service connection for arthritis 
of the knees, back, and left elbow.  The benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Duties to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim; on receipt of a claim for 
benefits, VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform him 
of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
he provide any evidence in his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2005). 

VA notified the veteran of the information and evidence that 
he was required to submit, including any evidence in his 
possession, the evidence that the RO would obtain on his 
behalf, and the evidence required to substantiate his claim 
for service connection by letter dated December 2002.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Further, in a March 2006 letter, the RO provided the 
requisite notification regarding disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   Because service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot.  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, and provided the 
veteran several VA medical examinations in June 2003.  He has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 

Entitlement to service connection for arthritis of the knees, 
back, and left elbow is denied.


REMAND

The veteran contends that he currently experiences bilateral 
hearing loss and tinnitus as a result of excessive noise 
exposure during service.  He contends that he served as a 
mortar man for eighteen days before his military occupational 
specialty was changed to that of a light truck driver.  He 
also asserts that his duty station was subjected to heavy 
mortar fire on a nightly basis.  He reports constant ringing 
in his ears since 1974, although the severity has progressed 
in the last two years.  

A March 1970 service induction examination reveals impaired 
hearing in the veteran's right ear at 1000 Hz, although his 
left ear is within normal limits.  A November 1973 separation 
examination revealed impaired hearing at 4000 Hz in his right 
ear, although his left ear was within normal limits.  The 
veteran's ears and ear drums were normal at re-enlistment in 
April 1974, and he did not report hearing loss on his 
personal report of medical history at any time during 
service.  He did not complain of or seek treatment for 
hearing loss or tinnitus during active service.  VA and 
private treatment records reflect no treatment for or 
complaints of hearing loss or tinnitus until his June 2003 VA 
audiology examination.  

The veteran underwent a VA audiology examination in June 
2003.  The VA examiner diagnosed moderate sensorineural 
hearing loss in his right ear and mild sensorineural hearing 
loss in his left ear.  Maximum word recognition was 84 
percent bilaterally.  The veteran has also submitted an 
October 2004 statement from his VA primary care physician 
which states that it is as least as likely as not that the 
veteran's hearing loss and tinnitus are related to service.  
However, the Board notes that this opinion is clearly based 
on the veteran's reported history, as the examiner did not 
mention having reviewed the evidence of record.  The Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant.  Reonal v. 
Brown, 5 Vet. App. 458 (1993); Swann, 5 Vet. App. at 233.  

The evidence of record indicates that the veteran has a 
current bilateral hearing loss disability and tinnitus, and 
further, experienced episodes of hearing impairment during 
service.  However, the June 2003 VA examination did not 
include an opinion regarding whether it is at least as likely 
as not that the veteran's current hearing loss and tinnitus 
are related to the hearing impairment recorded during 
service.  To ensure VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
issues of service connection for bilateral hearing loss and 
tinnitus are REMANDED for the following development:

1.  Provide the veteran a VA examination 
to determine whether it is at least as 
likely as not (that is, probability of 50 
percent or better) that the veteran's 
current bilateral hearing loss disability 
and tinnitus are related to the veteran's 
period of service from April 1970 to 
December 1974 and from April 1974 to 
September 9, 1977.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


